SPOTTSWOOD W. ROBINSON, III, Circuit Judge,
concurring in part:
I join in Parts I and II of the court’s opinion, for this case may well be moot. If, however, it is, Part III of the court’s opinion is merely advisory and, as such, beyond our authority under Article III. Since we do not know whether the controversy is still alive, I cannot join in Parts III or IY, nor do I intimate any view on either the majority’s legal position or its reading of the District Court’s 1974 order.1 In sum, I would simply remand the record for a determination on mootness, and withhold further action in the meantime.2

. North Carolina v. Rice, 404 U.S. 244, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971), is squarely in point. There the Court, faced with a record that did not permit it to ascertain whether the case was moot, remanded for consideration of that question. The Court explained its refusal to reach the merits:
Although neither party has urged that this case is moot, resolution of the question is essential if federal courts are to function within their constitutional sphere of authority. Early in its history, this Court held that it had no power to issue advisory opinions, Hayburn’s Case, 2 Dall. 409, 1 L.Ed. 436 (1792), as interpreted in Muskrat v. United States, 219 U.S. 346, 351-353 [31 S.Ct. 250, 251-252, 55 L.Ed. 246, 248] (1911), and it has frequently repeated that federal courts are without power to decide questions that cannot affect the rights of litigants in the case before them. Oil Workers Unions v. Missouri, 361 U.S. 363, 367 [80 S.Ct. 391, 394, 4 L.Ed.2d 373, 376] (1960). To be cognizable in a federal court, a suit “must be definite and concréte, touching the legal relations of parties having adverse legal interests. . It must be a real and substantial controversy admitting of specific relief through a decree of a conclusive character, as distinguished from an opinion advising what the law would be upon a hypothetical state of facts.” Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-241 [57 S.Ct. 461, 464, 81 L.Ed. 617, 621] (1937). However, “[m]oot questions require no answer.” Missouri, Kansas & Texas R. Co. v. Ferris, 179 U.S. 602, 606 [21 S.Ct. 231, 233, 45 L.Ed. 337, 339] (1900). Mootness is a jurisdictional question because the Court “is not empowered to decide moot questions or abstract propositions,” United States v. Alaska S.S. Co., 253 U.S. 113, 116 [40 S.Ct. 448, 449, 64 L.Ed. 808, 809] (1920), quoting California v. San Pablo & Tulare R. Co., 149 U.S. 308, 314 [13 S.Ct. 876, 878, 37 L.Ed. 747, 748] (1893); our impotence “to review moot cases .derives from the requirement of Article III of the Constitution under which the exercise of judicial power depends upon the existence of a case or controversy.” Liner v. Jafco Inc., 375 U.S. 301, 306 n. 3 [84 S.Ct. 391, 394 n. 3, 11 L.Ed.2d 347, 351 n.3] (1964). See also Powell v. McCormick, 395 U.S. 486, 496 n. 7 [89 S.Ct. 1944, 1950 n. 7, 23 L.Ed.2d 491, 502 n. 7] (1969). Even in cases arising in the state courts, the question of mootness is a federal one which a federal court must resolve before it assumes jurisdiction.
Id. at 246, 92 S.Ct. at 404, 30 L.Ed.2d at 415-416. See EPA v. Brown, 431 U.S. 99, 103-104, 97 S.Ct. 1635, 1637, 52 L.Ed.2d 166, 170 (1977); Parker v. Ellis, 362 U.S. 574, 575-576, 80 S.Ct. 909, 910-911, 4 L.Ed.2d 963, 965-966 (1960). Cf. Gilligan v. Morgan, 413 U.S. 1, 5, 93 S.Ct. 2440, 2443, 37 L.Ed.2d 407, 412 (1973).


. My colleagues defend their action in disposing of the parties’ contentions on appeal by invoking the familiar doctrine that a court always has jurisdiction to determine its own jurisdiction. Majority Opinion at n. 16. Even assuming that they correctly characterize Part III of their opinion as a jurisdictional decision, I must respectfully disagree.
Federal courts, in my view, lack constitutional power to issue advisory opinions even on questions of their statutory jurisdiction. I do not perceive how Article Ill’s limitation of the federal judicial power to “cases” or “controversies” can otherwise be understood. The situation here should be distinguished from one wherein a federal court, in holding that it lacks constitutional jurisdiction on one ground, passes over without addressing another possible constitutional impediment to its authority. E. g., Gilligan v. Morgan, supra note 1; see Baker v. Carr, 369 U.S. 186, 211, 82 S.Ct. 691, 706, 7 L.Ed.2d 663, 682 (1962).